Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/3/2022.
2. 	Claims 1,7,8, 14 and 15 are pending in the case. 
3.	Claims 2-6,9-13 and 16-20 are cancelled. 
4.	Claims 1, 8 and 15 are independent claims. 



Allowable Subject Matter
Claims 1,7,8, 14 and 15 are allowed.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Aris Gregorian on 3/11/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising:	accessing image data that depicts an object in an environment at a first client device, the first client device associated with a first user profile;	causing display of a presentation of image data within a first graphical user interface (GUI) at [[a]] the first client device, the presentation of the image data including a display of an object at a position within a presentation of the image data, the display of the object comprising image features;	detecting the display of the object within the presentation of the image data based on the image features of the display of the object;	determining an object class that comprises a set of image features based on at least the image features of the display of the object responsive to the detecting the display of the object within the presentation of the image data;	causing display of a bounding box within the presentation of the image data based on the position of the object in response to the detecting the display of the object, the bounding box comprising a graphical property that corresponds with the object class of the object;	receiving a selection of the display of the object from the client device;	receiving an input from the client device that selects one or more graphical elements, and that defines a message to be applied to objects that correspond with the object class associated with the object as augmented reality content; 	associating the set of image features of the object class with the augmented reality content that comprises the message and the one or more graphical elements;
receiving an input from a second user that selects a second display of the object from a second client device; and
responsive to determining that the second user of the second client device has selected a greater number of objects of the object class than the first user, disassociating the object class from the first user profile and associating the object class with a user profile of the second user.
	
	
	
	

2.-6.	(Canceled)

7.	(Original) The method of claim 1, wherein the associating the object class that corresponds with the object with the user profile includes:	associating the image features of the display of the object with the user profile within a database at a server.

8.	(Currently Amended) A system comprising:	a memory; and	at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:	accessing image data that depicts an object in an environment at a first client device, the first client device associated with a first user profile;	causing display of a presentation of image data within a first graphical user interface (GUI) at [[a]] the first client device, the presentation of the image data including a display of an object at a position within a presentation of the image data, the display of the object comprising image features;	detecting the display of the object within the presentation of the image data based on the image features of the display of the object;
receiving an input from a second user that selects a second display of the object from a second client device; and
responsive to determining that the second user of the second client device has selected a greater number of objects of the object class than the first user, disassociating the object class from the first user profile and associating the object class with a user profile of the second user.
	
	
	
	

9.-13.	(Canceled)

14.	(Original) The system of claim 8, wherein the associating the object class that corresponds with the object with the user profile includes:

15.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	accessing image data that depicts an object in an environment at a first client device, the first client device associated with a first user profile;	causing display of a presentation of image data within a first graphical user interface (GUI) at [[a]] the first client device, the presentation of the image data including a display of an object at a position within a presentation of the image data, the display of the object comprising image features;	detecting the display of the object within the presentation of the image data based on the image features of the display of the object;	determining an object class that comprises a set of image features based on at least the image features of the display of the object responsive to the detecting the display of the object within the presentation of the image data;	causing display of a bounding box within the presentation of the image data based on the position of the object in response to the detecting the display of the object, the bounding box comprising a graphical property that corresponds with the object class of the object;	receiving a selection of the display of the object from the client device;	receiving an input from the client device that selects one or more graphical elements, and that defines a message to be applied to objects that correspond with the object class associated with the object as augmented reality content; 	associating the set of image features of the object class with the augmented reality content that comprises the message and the one or more graphical elements;
receiving an input from a second user that selects a second display of the object from a second client device; and
responsive to determining that the second user of the second client device has selected a greater number of objects of the object class than the first user, disassociating the object class from the first user profile and associating the object class with a user profile of the second user.
	
	
	
	

16.-20.	(Canceled)




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art fails to expressly teach, suggest or render obvious “responsive to determining that the second user of the second client device has selected a greater number of objects of the object class than the first user, disassociating the object class from the first user profile and associating the object class with a user profile of the second user” as recited in the claims and in combination with the other limitations recited. 
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145